Case: 15-10983      Document: 00513639329         Page: 1    Date Filed: 08/16/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                     United States Court of Appeals

                                      No. 15-10983
                                                                              Fifth Circuit

                                                                            FILED
                                                                      August 16, 2016

VARUN SHAH,                                                            Lyle W. Cayce
                                                                            Clerk
              Plaintiff - Appellant

v.

UNIVERSITY OF TEXAS SOUTHWESTERN MEDICAL SCHOOL; J.
GREGORY FITZ,

              Defendants - Appellees




                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 3:13-CV-4834




Before WIENER, CLEMENT, and COSTA, Circuit Judges.
PER CURIAM:*
       Our review of the record, the parties’ briefs, and arguments of counsel
convinces us that the analysis, reasoning, and conclusions of the district court
are not only comprehensive and correct, but that our writing separately is




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-10983         Document: 00513639329        Page: 2     Date Filed: 08/16/2016



                                       No. 15-10983
unnecessary. We therefore adopt the district court’s opinion in toto and
incorporate it herein. 1
      AFFIRMED.




      1   See Shah v. Univ. of Tex. Sw. Med. Sch., 129 F. Supp. 3d 480 (N.D. Tex. 2015).
                                              2